DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to Applicant’s amendment and remark filed 8/15/2022.
	The new ground of rejection is as follow:
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a voltage, first voltage threshold, second voltage threshold, a first duration, first duration threshold (e.g. claim 1)  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a method of detection  of a touch contact without significantly more. The claim(s) recite(s) comparing voltages without using any tangible device. This judicial exception is not integrated into a practical application because it is an abstract idea. The limitation of detection of a touch contact by a sensor is process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  Except for the sensor in the preamble, the claims recite an abstract idea since comparing the voltages without any additional elements are insufficient to amount to significant more than the judicial exception. The claim(s) recite comparing a voltage with a first threshold voltage, then comparing the voltage with second threshold voltage.   The step of comparing is repeating and does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claims are not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukui et al. (US 2016/0262232 A1).
Regarding claim 1, Fukui et al. discloses method of detection comprising: first comparing a voltage (Figs. 2, 3) (First measurement voltage) with a first voltage threshold (TH3); and in response to the first voltage threshold (TH3) being reached within a first duration (t3) shorter than a first duration threshold (Between t5 and t6), second comparing the voltage (First measurement voltage) with a second voltage threshold (TH1), the second voltage threshold (TH1) being higher than the first voltage threshold (TH3).  
Regarding claim 2, Fukui et al. discloses the voltage is across a capacitor (C1)(Fig. 1).  
Regarding claim 6, Fukui discloses in response to the second voltage threshold (TH1) being reached, comparing the voltage (First measurement voltage) with the second voltage threshold (TH1) within a second duration (t3-t4)shorter than a second duration threshold (t4-t5).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al. (US 2016/0262232 A1) in view of Seguine (US 8,159,462 B1).
Regarding claim 4, Fukui et al. does not disclose the sensor comprises a plurality of touch regions.
Seguine discloses reference voltage offer for capacitance touch sensor measurement and further discloses the sensor comprises a plurality of touch regions (Seguine’s fig. 7).
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the sensor comprises a plurality of touch regions, as taught by Segnuine into the system of Fukui et al. because the touch sensor comprises a plurality of touch regions is typical in touch sensor.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al. (US 2016/0262232 A1) in view of Jonsson et al. (US 2020/0210016 A1).
Regarding claim 8, the only difference between Fukui et al. and the claimed invention is that the claimed invention recites  supplying, by a digital- to-analog converter (DAC), at least one of the voltage thresholds, whereas Fukui discloses comparator (45) generating a threshold (To element 19) but does not explicitly disclose whether element (45) is DAC.
Jonsson et al. discloses digital to analog controller reference touch sensing system, which has DAC control 115 supplying at least one of the voltage thresholds (Jonsson et al.’s pars. [050]-[053]).
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the supplying, by a digital- to-analog converter, at least one of the voltage thresholds, as taught by Jonsson et al. into the system of Fukui et al. because the touch sensor comprises a plurality of touch regions is typical in touch sensor.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukui  (US 2016/0262232 A1) in view of Horne et al. (US 2014/0354582 A1).
Regarding claim 9, the only difference between Fukui and the claimed invention is that the claimed invention recites a Schmitt trigger, whereas Kim et al. discloses a comparator (18).
Horne et al. discloses touch sensor for mobile device and further discloses a Schmitt trigger (Horne et al.’s element 210).
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate a Schmitt trigger as taught by Horne et al.  into the system of Fukui because such a Schmitt trigger is typical for comparator  and involves only routine experimental.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukui  (US 2016/0262232 A1) in view of Bartling et al. (US 2011/0267287 A1).
Regarding claim 10, Fukui does not disclose discharging the capacitor after each comparing.
Bartling et al. discloses touch sense using time domain reflectometry and further discloses discharging the capacitor (270) after each comparing.
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate a discharging the capacitor after each comparing as taught by Bartling into the system of Fukui because it is typical way to discharge the capacitor after each comparing to enhance the accuracy.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Q Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        
August 22, 2022